Title: From George Washington to John Dickinson, 19 June 1782
From: Washington, George
To: Dickinson, John


                  
                     Sir
                     Head Quarters Newburgh June 19th
                     1782
                  
                  I feel myself much obliged by the friendly Communication of your
                     sentiments to me on the subject of retaliation, conveyed under your favor of
                     the 30th of May, a subject truly disagreeable & distressing to me.
                  The horrid circumstances of barbarity which introduced the
                     instance which now gains your particular attention, came to me under the
                     representation of so respectable a Body of Citizens, that they could not but
                     gain my notice & interposition, especially from a consideration, that
                     if it was not taken up in this line, the People, strongly provoked by their
                     feelings on the occasion, would probably have assumed the matter upon their own
                     decision, and brought it to an issue under their own power, which mode of
                     proceeding, if permitted, would have involved circumstances still more
                     lamentable & calamitious; In taking my Resolutions, I also found myself
                     supported by many repeated declarations of Congress on this subject, and after
                     my resolutions being taken, have had the satisfaction to receive the fullest
                     & most decided approbation of that Honble Body on this particular
                     instance.
                  But under all these circumstances, altho’ I never had a doubt on
                     the general propriety of the measure, yet it was not my intention, could it be
                     avoided, to have taken as a subject of retaliation, an Officer under sanction
                     of Capitulation or Convention; and my first Orders, were issued agreeable to
                     that Idea, but unfortunately, it was reported to me that no Officer of an
                     unconditional discription was in our possession, which laid me under a
                     necessity of giving further orders, exceeding my original intentions; in
                     consequence of which, the unhappy lot is fallen upon Capt. Asgill, a prisoner
                     under the Capitulation of York Town.
                  I feel myself exceedingly distressed on this occasion; but my
                     resolutions having been taken up on the most mature deliberation, supported by
                     the approbation of Congress, & grounded on the general concurrence of
                     all the principle officers of the Army who were particularly consulted on the
                     subject, cannot be receded from; Justice to the Army & the Public, my
                     own honor, & I think I may venture to say, universal benevolence,
                     require them to be carried into full execution.
                  It rests therefore on the British Commander in Chief to prevent
                     this unhappy measure taking effect; An application is gone to Sir Guy Carleton
                     from Asgill, beging his interposition to avert his fate, the matter is now in
                     agitation, and I am told that a strict enquiry is making into the Conduct of
                     Lippincot, who is charged as being the principal perpetrator of the cruel
                     murder of Capt. Huddy. Should this enquiry lead to giving satisfaction, by a
                     compliance with my original demand to Sir Henry Clinton, my feelings will be
                     greatly relieved and I need not assure you that I shall receive the highest
                     pleasure from such an event. With very great regard & esteem, I have
                     the honor to be, sir Your Excellency’s Most Obedient & very Humble
                     Servant
                  
                     Go: Washington
                     
                  
               